DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Preliminary Amendment filed on June 21, 2019.  Accordingly, claims 3 and 19 are cancelled; claims 1, 2, 4-18 and newly added claims 20-22 are currently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 21, 2019 is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it contains the form and legal phraseology often used in patent claims, such as “comprises”, “comprising”, and “said,”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov et al. (US 8,222,881 B2) in view of Mehas et al. (US 7,928,787 B2).
Ivanov et al. et al. teaches a very low power implementation of the DC-DC converter or ow drop out (LDO) voltage regulator comprising:

    PNG
    media_image1.png
    420
    575
    media_image1.png
    Greyscale

With regard to claims 1 and 18, a voltage divider circuit arrangement (FIG. 2, converter or LDO voltage regulator 10) comprising: a resistive divider circuit portion (FIG. 2, resistive voltage divider R0, R1) comprising at least first and second resistors (FIG. 2, resistors R0 and R1) having first and second resistor impedance values (resistance R0 and resistance R1) respectively, wherein said first and second resistors (FIG. 2, resistors R0 and R1) are connected in series and are arranged to provide a refresh voltage (FIG. 2, voltage at junction 14 between resistors R0 and R1) at a refresh node (FIG. 2, junction 14 between resistors R0 and R1) therebetween; a capacitive divider circuit portion (FIG. 2, capacitive feedback voltage divider C0, C1) comprising at least first and second capacitors (FIG. 2, capacitors C0 and C1) having first and second capacitor impedance values (capacitance C0 and capacitance C1) respectively, wherein said first and second capacitors (FIG. 2, capacitors C0 and C1) are connected in series and are arranged to provide an output voltage (FIG. 2, VFB) at an output node (FIG. 2, junction between capacitors C0 and C1) therebetween; a switching circuit portion (FIG. 2, sampling circuit 15) arranged intermittently to switch the voltage divider circuit arrangement (FIG. 2, converter or LDO voltage regulator 10) between a first mode (FIG. 2, both first sampling switch S0 and second sampling switch S1 in closed positions) wherein the resistive divider circuit portion (FIG. 2, resistive voltage divider R0, R1) is enabled and the output node (FIG. 2, 
With regard to claim 18, a voltage regulating circuit arrangement (FIG. 2, converter or LDO voltage regulator 10) comprising an error amplifier (FIG. 2, error amplifier 20) arranged to compare a reference voltage (FIG. 2, reference voltage VREF) to a feedback voltage (FIG. 2, VFB) and produce at its output an error voltage proportional to a difference between said reference and feedback voltages (FIG. 2, reference voltage VREF and VFB); a pass field-effect-transistor (FIG. 5A in view of FIG. 2, P-channel transistor M2) arranged such that a source terminal (FIG. 5A in view of FIG. 2, source of transistor M2) thereof is connected to an input voltage (FIG. 5A in view of FIG. 2, VDD), a gate terminal (FIG. 5A in view of FIG. 2, gate terminal of transistor M2) thereof connected to the output (FIG. 5A in view of FIG. 2, output 2A) of the error amplifier (FIG. 2, error amplifier 20), and a drain terminal (FIG. 5A in view of FIG. 2, drain terminal of transistor M2) thereof is connected to a load capacitor (FIG. 2, load 6, which could be a load capacitor for a desirable choice of a circuit configuration)), wherein a regulator output voltage is produced at a node between the drain terminal (FIG. 5A in view of FIG. 2, drain terminal of transistor M2) of the pass field-effect-transistor (FIG. 5A in view of FIG. 2, P-channel transistor M2) and the load capacitor (FIG. 2, load 6, which could be a load capacitor for a desirable choice of a circuit configuration) (Abstract; FIGS. 1-5; and from column 2, line 18 to column 4, line 18).
FB), but it does not specifically teach the following feature:
A hysteresis circuit portion arranged to vary the refresh voltage and the output voltage between a first value and a second value.
Mehas et al. teaches an apparatus for providing programmable hysteresis control using an enable pin comprising:

    PNG
    media_image2.png
    311
    530
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    404
    833
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    760
    770
    media_image4.png
    Greyscale

With regard to claims 1 and 18, a hysteresis circuit portion (FIG. 2, circuit for providing hysteresis control) arranged (by using enable pin 202 for controlling a programmable hysteresis for voltage monitoring and activation of modes) to vary (to set hysteresis magnitude and provide hysteresis control) a voltage between a first value (voltage level higher than the reference voltage VREF) and a second value (voltage level lower than the reference voltage VREF) (From column 2, line 30 to column 4, line 7).
In addition, it is noted that in column 5, lines 43-46, Ivanov et al. et al. teaches “capacitive feedback voltage divider (C0, C1) performs essentially the same feedback function as resistive voltage divider (R0, R1)”.  In terms of technical features, the refresh voltage (FIG. 2, voltage at junction 14 between resistors R0 and R1) corresponds to the output voltage (FIG. 2, voltage at junction between capacitors C0 and C1 or VFB).  Therefore, a hysteresis circuit is 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the very low power implementation of the DC-DC converter or ow drop out (LDO) voltage regulator of Ivanov et al. et al. to use a hysteresis circuit arranged to vary a voltage between a first value and a second value as taught by Mehas et al. since Mehas et al. teaches that such an arrangement is beneficial for controlling a programmable hysteresis for voltage monitoring and activation of modes to improves input noise immunity as disclosed in column 2, lines 62-65 and column 4, lines 1-7.
With regard to claim 2, Ivanov et al. et al. teaches a ratio between the first and second resistor impedance values is substantially equal to a ratio between the first and second capacitor impedance values and an input voltage connected across the resistive divider circuit portion (FIG. 2, resistive voltage divider R0, R1) is the same as an input voltage connected across the capacitive divider circuit portion (FIG. 2, capacitive feedback voltage divider C0, C1) (From column 3, line 66 to column 4, line 4).
With regard to claims 4 and 20, it is noted that in column 5, lines 43-46, Ivanov et al. et al. teaches “capacitive feedback voltage divider (C0, C1) performs essentially the same feedback function as resistive voltage divider (R0, R1)”.  In terms of technical features, the refresh voltage (FIG. 2, voltage at junction 14 between resistors R0 and R1) corresponds to the output voltage (FIG. 2, voltage at junction between capacitors C0 and C1 or VFB).  It is obvious to one having ordinary skill in the art that a hysteresis circuit is arranged selectively to connect said hysteresis resistor in series with at least one of the first and second resistors, so it also applies, mutatis 
With regard to claims 7-9, these claims are directed to an apparatus whose features are further recited functionally.  However, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function alone (See MPEP 2114).  It is held in the USPTO and EPO that an apparatus “configured to” or “arranged to” do something has to be interpreted as meaning an apparatus set up to do something and not necessarily being an apparatus which actually does something. Therefore, a claim which has to be considered as being “configured to” carry out method steps, is not actually carrying out those method steps, and therefore, the unperformed method steps do not form part of the claim limitation in actuality.  The switching circuit portion (FIG. 2, sampling circuit 15) in combination with the timer 11 is fully capable of performing functions as recited in claims 7-9, respectively (Abstract; FIGS. 1-5; and from column 2, line 18 to column 4, line 18).
With regard to claim 10, Ivanov et al. et al. teaches the intermittent switching is controlled by a mode switch signal (FIG. 2, first sampling signal and second sampling signal generated on conductors 12 and 13, respectively, by timing circuit 11) (Column 5, lines 23-42).
With regard to claim 11, Ivanov et al. et al. teaches that the mode switch signal (FIG. 2, first sampling signal and second sampling signal generated on conductors 12 and 13, 
With regard to claim 12, Ivanov et al. et al. teaches the switching circuit portion (FIG. 2, sampling circuit 15) comprises a first switching transistor (FIG. 3 in view of FIG. 2, transistor M0 of switch S0) connected in series with the resistive divider circuit portion (FIG. 2, resistive voltage divider R0, R1) (Abstract; FIGS. 1-5; and from column 2, line 18 to column 4, line 18).
With regard to claim 13, Ivanov et al. et al. teaches the first switching transistor (FIG. 3 in view of FIG. 2, transistor M0 of switch S0) comprises a p-channel metal-oxide-semiconductor field-effect-transistor (FIG. 3 in view of FIG. 2, transistor M0 of switch S0) arranged to receive at its gate terminal a logical negation of the mode switch signal (FIG. 2, first sampling signal and second sampling signal generated on conductors 12 and 13, respectively, by timing circuit 11) (From column 5, line 66 to column 6, line 16) (For more details, please read Abstract; FIGS. 1-5; and from column 2, line 18 to column 4, line 18).
With regard to claim 14, Ivanov et al. et al. teaches the switching circuit portion (FIG. 2, sampling circuit 15) comprises a second switching transistor (FIG. 3 in view of FIG. 2, transistor M1 of switch S1) connected between the refresh node (FIG. 2, junction 14 between resistors R0 and R1) and the output node (FIG. 2, junction between capacitors C0 and C1) (Abstract; FIGS. 1-5; and from column 2, line 18 to column 4, line 18).
With regard to claim 15, Ivanov et al. et al. teaches the second switching transistor (FIG. 3 in view of FIG. 2, transistor M1 of switch S1) comprises a p-channel metal-oxide-semiconductor field-effect-transistor arranged to receive at its respective gate terminal the mode switch signal (FIG. 2, first sampling signal and second sampling signal generated on conductors 12 and 13, respectively, by timing circuit 11) (From column 5, line 66 to column 6, line 16) (For 
With regard to claim 16, Ivanov et al. et al. teaches the intermittent switching between the first mode (FIG. 2, both first sampling switch S0 and second sampling switch S1 in closed positions) and the second mode (FIG. 2, first sampling switch S0 and second sampling switch S1 in opened positions) is periodic (Abstract; FIGS. 1-5; and from column 2, line 18 to column 4, line 18).
With regard to claim 17, Ivanov et al. et al. teaches the switching circuit portion (FIG. 2, sampling circuit 15) comprises an oscillator circuit portion (FIG. 4 in view of FIG. 2, oscillator 17) arranged to produce a reference signal at a reference frequency (FIG. 4 in view of FIG. 2, taps 19 of frequency divider 18) and a one shot circuit portion (FIG. 4 in view of FIG. 2, taps 19 of frequency divider 18) arranged to produce the switch mode signal from the reference signal (Column 6, lines 17-23) (For more details, please read Abstract; FIGS. 1-5; and from column 2, line 18 to column 4, line 18).

Allowable Subject Matter
Claims 5, 6, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Itoh (US 6,259,612 B1) teaches a semiconductor device.
Spalding, Jr. (US 2013/0082684 A1) teaches a voltage monitor.
Danesh et al. (US 2013/0113507 a1) teaches a voltage measurement.
 Beyerlein et al. (US 2016/0054358 A1) teaches a high-voltage measurement divider.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached on MON-THURS. (7:00 - 5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858